 Adam W. Cook                                                        COPY
 Shane C. Coffey                                                Original Received
 Birch Horton Bittner & Cherot
 510 L Street, Suite 700                                            JUL t 0 2019
 Anchorage, AK 99501
 acook@bhb.com                                                Clerk of the Trial Courts
 scoffey@bhb.com
 Telephone 907.276.1550
 Facsimile 907.276.3680
 Attorneys for Plaintiff




                  IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                           THIRD JUDICIAL DISTRICT AT ANCHORAGE


ALASKA AEROSPACE CORPORATION,
                 Plaintiff,
         V.
                                                       Case No. 3AN-19- 08224 CI
BRPH ARCHITECTS-ENGINEERS, INC.,
                 Defendant.



                                       COMPLAINT

        COMES NOW Plaintiff, Alaska Aerospace Corporation ("AAC"), by and through

its attorneys, Birch Horton Bittner & Cherot, and for its complaint against the Defendant,

BRPH Arch itects-Eng i nee rs, Inc. (hereinafter "BRPH"), complains and alleges as

follows:




ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                  CASE NO. 3AN-19-      CI
COMPLAINT                                                                   PAGE 1 OF 8
505274/72/00814409. DOCX




                                                                                      Exhibit A
                                                                                    Page 1 of 9
                                           PARTIES

         1.       AAC is a public corporation of the State of Alaska created in 1991

 pursuant to AS 26.27.010, et seq., and is duly authorized, licensed, and competent to

 bring this action.

         2.       Upon information and belief, BRPH is a foreign corporation formed under

 the laws of the State of Florida with its principal place of business in the State of Florida

 and is duly authorized and certified to transact business in the State of Alaska.

                                 JURISDICTION AND VENUE

         3.       This Court has jurisdiction over this matter pursuant to AS 22.10.020 as

the amount in controversy exceeds $100,000.

         4.      Venue is proper in the Third Judicial District pursuant to Alaska R. Civ. P.

3(c).

         5.      Jurisdiction and venue in this Court are also proper pursuant to a forum

selection provision contained in the agreement between the parties which in part forms

the basis for this dispute.

                                  STATEMENT OF FACTS

         6.      AAC owns and operates a state-of-the-industry spaceport, the Pacific

Spaceport Complex-Aiaska ("Spaceport"), located on Kodiak Island, Alaska that

provides access to planetary orbital space for commercial and government interests.

         7.      One component of the Spaceport is the Spacecraft Assembly and

Transfer facility (hereinafter "SCAT"). The SCAT is a self-contained, environmentally-

controlled mobile structure used to transport launch vehicles and payload assemblies.



ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                     CASE NO. 3AN-19-      CI
COMPLAINT                                                                      PAGE 2 OF 8
505274/72/00814409. DOCX




                                                                                          Exhibit A
                                                                                        Page 2 of 9
         8.       The SCAT transports vehicles and assemblies between an assembly

facility, known as the Integration and Processing Facility, and a launch structure, known

 as the Launch Service Structure.

         9.       On August 25, 2014 the SCAT experienced substantial damage during a

launch. AAC concluded that the SCAT had to be replaced. The reconstruction work

would require retention of an engineer-of-record.

         10.     AAC used BRPH for the engineering services. The parties had an existing

relationship. On or about January 11, 2008, AAC and BRPH had entered into a written

"Indefinite Delivery/Indefinite Quantity Agreement" (the "Contract") entitled "Spaceport

Design and Engineering Services." The Contract provided that BRPH would perForm

work on a task order basis pursuant to notices to proceed from AAC.

         11.     In March 2015 AAC issued, and BRPH accepted, Notice to Proceed 15-

0039, in which BRPH agreed to "provide architectural and engineering services to

support the Return to Flight project at the Spaceport." The Return to Flight Project (the

"Project") included reconstruction of the SCAT. Because BRPH had already started

providing engineering services to the Project, the Notice to Proceed took effect

retroactively on October 25, 2014.

        12.      Pursuant to the Contract and Notice to Proceed 15-0039, BRPH was

responsible for preparing and assessing critical design aspects, as well as providing

engineering oversight, of reconstruction of the SCAT ("SCAT Reconstruction")

        13.      The SCAT is roller-mounted on steel rails ("SCAT Rails") that run between

two structures. The SCAT Rails are similar to steel 1-beams, with the flat surface at the

top of the beam ("Flange") and the vertical column at the center of the I-beam ("Web").

ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                   CASE NO. 3AN-19-      CI
COMPLAINT                                                                    PAGE 3 OF 8
505274/72/00814409. DOCX




                                                                                      Exhibit A
                                                                                    Page 3 of 9
             14.      Prior to reconstruction, BRPH evaluated the SCAT Rails and found that,

     notwithstanding the damage to the SCAT, the SCAT Rails still met the allowable stress

     requirements for the maximum load combinations.             BRPH determined that full

    replacement of the rails was not required. Accordingly, the .SCAT Rails were reused

    and were not replaced.

             15.      However, the system of rollers atop the rails used to transport the SCAT

    needed to be replaced. In late 2014, representatives from the manufacturer of the

    rollers which were originally installed under the SCAT, Hilman Rollers ("Hilman"),

    inspected the original rollers and recommended their replacement.

             16.     AAC obtained a price quote from Hilman for new rollers to replace the four

    original, damaged rollers. The quote included a schematic diagram of, the proposed

    rollers and a description of their design specifications. The price quote stated that the

    proposed new rollers (the "Rollers") had a capacity of 75 metric tons.

             17.     AAC delivered the price quote to BRPH for review. On August 9, 2016,

    BRPH signed its approval for the Rollers design plans. A copy of the approved design

;   plan is attached hereto as Exhibit 1.

             18.     On or about August 9, 2016, after AAC's receipt of BRPH's design

    approval, and in reliance upon BRPH's professional determination that the proposed

    Rollers were suitable for the Project, AAC purchased the Rollers from Hilman. AAC

    installed the Rollers during completion of the SCAT reconstruction, with BRPH's

    oversight.

            19.      In or around April 2018, following movement of the SCAT using the

    Rollers, AAC noticed that the Flange of the SCAT rails had started to bend downward

    ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                   CASE NO. 3AN-19-      CI
    COMPLAINT                                                                    PAGE 4 OF 8
    505274/72/00814409. DOCX




                                                                                          Exhibit A
                                                                                        Page 4 of 9
 and deform. AAC also noticed that a convex groove, or ridge, had developed at the

 very center of the Flange, directly above the Web.

         20.      The ridge corresponded in size to the Rollers' index ("Index") — a female

 groove tooled into the center of each individual roller which fits into a male counterpart

 inside the Rollers' housing and assists in stabilizing lateral forces. The ridge was

created when the index cut into the SCAT Rail as the SCAT moved.

         21.      The Index is the same width as the load-bearing Web under the Flange,

0.36 inches, which meant that the Flange—not the Web—was carrying all, or nearly all,

of the weight of the SCAT. This improper distribution of weight caused the deformation

of the SCAT Rails.

         22.     AAC immediately informed BRPH of the deformation to the SCAT Rails.

BRPH visited the Spaceport and inspected the SCAT Rails in November 2018.

Immediately afterwards, BRPH emailed AAC and advised that "the primary cause of the

curvature appears to be the roller index." BRPH concluded that the Rollers were not

placing the weight on the Web of the SCAT Rails as they were supposed to, and that

the SCAT Rail had deformed to such an extent that it was "not functioning as intended."

         23.     BRPH recommended replacement of the Rollers with dual-index rollers, in

order to address the need for better distribution of weight. BRPH advised that the

SCAT Rails would need to be completely replaced within less than a year's time.

                                 FIRST CLAIM FOR RELIEF
                                    [Breach of Contract]

        24.      AAC realleges and incorporates the statements above as though fully set

forth herein.


ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                    CASE NO. 3AN-19-      CI
COMPLAINT                                                                     PAGE 5 OF 8
505274/72/00814409. DOCX




                                                                                      Exhibit A
                                                                                    Page 5 of 9
         25.      Pursuant to the Contract between AAC and BRPH, BRPH was obligated

to provide professional and competent design work and supervision to the Return to

 Flight Project, including roller replacement for the SCAT Reconstruction.

         26.      BRPH's approval of the unsuitable Hilman Rollers, and BRPH's

supervision of the installation of the Hilman Rollers onto the SCAT Rails, breached

BRPH's obligations to AAC under the Contract.

         27.      BRPH's breach of the Contract was the direct and proximate cause of

significant damage to the SCAT Rails. AAC has incurred significant costs investigating

and repairing the damage, and AAC will incur additional costs in the future replacing the

SCAT Rails.

         28.      BRPH's breaches of the contractual duties owed to AAC have caused

AAC to suffer, and continue to suffer, damages in excess of $100,000, the exact

amount to be proven at the time of trial.

                                SECOND CLAIM FOR RELI'EF
               [Breach of the Implied Covenant of Good Faith and Fair Dealings]

         29.      AAC realleges and incorporates the statements above as though fully set

forth herein.

         30.      There is implied in every contract a covenant of good faith and fair dealing

by all parties.                                   ~

         31.      BRPH breached the implied covenant by, among other things, approving

the acquisition and installation of the Hilman Rollers.

         32.      BRPH's . breaches of the implied covenant are the direct and proximate

cause of significant damages AAC has suffered as AAC's real property has been


ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                      CASE NO. 3AN-19-      CI
COMPLAINT                                                                       PAGE 6 OF 8
505274/72/00814409. D OCX



                                                                                         Exhibit A
                                                                                       Page 6 of 9
    damaged, AAC has incurred significant costs investigating, monitoring, and repairing

    the damage, and AAC will have to reconstruct the SCAT Rails using new materials.
                    ,
             33.     BRPH's breaches of the implied covenant have caused AAC to suffer

    damages in excess of $100,000, the exact amount to be proven at the time of trial.

                                     THIRD CLAIM FOR RELIEF
                                      [Professional Negligence]

             34.     AAC realleges and incorporates the statements above as though fully set

    forth herein.

             35.     BRPH, a professional engineering firm, was responsible for assessing

    critical design aspects and providing engineering oversight of the SCAT Reconstruction,

    and, as such, had a duty to perForm its responsibilities and obligations with the degree

    of care that a reasonably prudent, skilled, diligent, and qualified professionaf would

    exercise under similar circumstances.

             36.     BRPH breached this duty of care by negligently performing its design and

    oversight duties and otherwise failing to perForm its duties with the requisite degree of

    care that a reasonably prudent, skilled, diligent, and qualified professional would

    exercise under the circumstances.

             37.     BRPH's negligent performance of its professional duties is the direct and

    proximate cause of the significant damages and injuries AAC has suffered as AAC's

    property has been damaged, AAC has incurred significant costs investigating,

;   monitoring, and repairing the damage, and AAC will have to reconstruct the SCAT Rails
                           ,
    using new materials.




    ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                   CASE NO. 3AN-19-      CI
    COMPLAINT                                                                    PAGE 7 OF S
    505274/72/00814409. DOCX




                                                                                           Exhibit A
                                                                                         Page 7 of 9
          38. As a direct and proximate result of BRPH's breach of its professional

 duties, AAC has suffered and will continue to sufFer actual damages in, excess of

 $100,000, the exact amount to be proven at the time of trial.

          WHEREFORE Plaintiff prays for the following relief:

          1.       For judgrnent against BRPH on each of these claims in an amount in

 excess of $100,000, the exact amount to be proven at the time of trial;

          2.       For costs, prejudgment interest, and reasonable attorneys' fees incurred in

maintaining this action; and

          3..      For such other and further relief as the Court deems just and proper.

          DATED this 10th day of July, 2019.

                                        BIRCH HORTON BITTNER & CHEROT
                                        Attorneys for Plaintiff


                                        By:
                                               Adam W. Cook, ABA #0611071
                                               Shane C. Coffey, ABA #1705018




ALASKA AEROSPACE V. BRPH ARCHITECTS-ENGINEERS                      CASE NO. 3AN-19-      CI
COMPLAINT                                                                       PAGE 8 OF 8
505274/72/00814409. D O CX




                                                                                             Exhibit A
                                                                                           Page 8 of 9
                                261711 1                                                                                           NOTE:
                                                                                                                                   1.    DIMEtJSIONS IN INCHES (MII L 1MEiERS)
                      O                                    O                         4X 0,75[19 ] THRU                             3:      ~~RACAPACCIY: 25 ME[RIC TONSS
                                                                                                                                   4.      UPUFT CAPACITY: 9.5 MEfRIC TONS
                                           ~                                                                                       5-      WB x 40 I-BEAM AND OTHER TROUGH COMPONENTS
                                                                                         —}                                                SUPPLIED BY OTHERS AS SHOWN ON KODIAK LAUNCH COMPLIX
                                                                                  3.93[ l OD] 4:50[ 114]                                   / IPF AND SCAT DRAWING #IS-2, REVISION 11 108-30-02j
                                                                                                                                   6.      ANGLE MUST BE MODIFIED TO DIMENSION SHOWN OR REMOVED



     Q              10              I      ~1                         O                         APPROVED BY-4 ~

                  4.50[114]-- --+                                .4X 1-B.UNC-2BTHRU.             }9~~:_~ 6~'
                                                                                               .~                                                               (24"[610])
                           010[254]                                                                                                                                                                 3 1 /4"[83]
                                                                     11/8'i291                                                                        14'{356]
                         rTURNL,BLEI                                                                                                                 ~        ~                                     (SEE NOTE b(

FP-PAD ~                                    '                                                                                                I                        ~                                     4" x 4" x 3/8"
                                                                       2.38±.03[66±U.8]                                                                                                                     ANGL:.
           ~—                                                                                                                                                                                               (SUPPLIED BY
                                        aO                                        ~                                                                                                                         O1HERs)
                       -                                   -
                                                                                  6.73[ 1711      (13 5/8"[346D          6'.[ 152]           I                                                                  :19[5]
                                    000
                                                                                                                                             1                                                             ~ NOMINAL
                                                                                                                                                                                                                CLEARANCE
                                                                                                             .S Q±.03[ 13±0_8~                           I                                          1
                                                                      LTLJ
                ~ 4.00[ 102]
                MECHANICAL                                 [
                                                           01.93[491                                                           '
                                                               18 RADIAL KEYED ROLLS                            ~3/4"[ 19]~                                                                                     {3/4"[ 19]~
           ~    CAM FOLLOWER
                CHROME PLATED                                  7 CONiACT ROLLS
                AR-15047                                       STAINLESS STEEL CHAIN                                                 J                                     ~
                                                                                                                     (4"[ ) 02]~                                               ~
                (4 REQUIRED)
                                                02.50[6-41
     6"[ 152]                                   ACCU-ROLL GUIDE
       n'P                                      STAINLESS STEEL                                                                                 .19[5]
 ~                                              HAR-2.50-15047                          HOT DIPPED
                                                                                        GALVANIZED                                           NOMINAL                                   (. 56[ 14~
                                                (4 REQUIRED)                  .         FRAME                                              CLEARANCE            ! [      ]1 ~
                                                1                                                                                                               18 07 205 1


       O

       Q
                                                                                   3.63[92]                              UraasonErrnaENoim
                                                                                                                         DIMBJSIONSARE@1NCHF5     OWwN
                                                                                                                                                                "AW
                                                                                                                                                                 oN
                                                                                                                                                                           °"'E NILMAM INC.
                                                                                                                                                                        KUm/Ais
                                                                                                                         70lEitANCF3:             Q,= I          if   1030=15            12rMBER IANE MARIBORO. W 0T744 USA
                                                                                                                         FRACTIONAL
     ~                                                                                                                   AI~KaULAK f'IJB          F11G APl9 I   AR    ( mlIXIDLS
     ( O)               O                                  O           ( p)                                              ~~~~i ~~S                 wFSAPN        eo       miurmu    MODIHED ROLLER 75-0T-15047
     v                         II                                       v             Ptg ►tlEL'[C""°CO"fM¢"IUl                CE°CCAwL• t.005            I
                                                       I                      ~    nEe~fORM1iDNCONTAe~P17Hs                ~ncmAuaFemxcx~+         COravens                         BRPH / AADC
                               !~-T'[178~                                          oRAwYlc LSnHEsclE P~roPet(Y OF
                                                                                   1UIM~NvoCO780RA1ID. ANY                                                                         soe owc. r+O                               teev
                                                                                   it E RODUC110N,NPMfORASA WHOIE            }             ~                                        A                7.5~T-1.5047
                                        f 33"[ 838]~                               wmsoug n E marte.~ Pe?n~ssoN oF
                                    1                                              MaW+va^OtD-- - — m pg"rnm         I                                                             ist-LE'lo IWLGW 375z/7ntfQ




                                                                                                                                                                                                                                       Exhibit A
                                                                                                                                                                                                                                     Page 9 of 9
